Per Curiam. This claim arises out of an incident that occurred on June 13, 1979. Lillian P. Barnes, ex-wife of the victim, Walter L. Barnes, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on June 13, 1979, the victim was shot by his wife during an altercation. The incident occurred in the apartment they shared at 1341 N. Lor el, Chicago, Illinois, as the victim was assaulting his wife. The victim was taken to St. Anne’s Hospital where he expired shortly thereafter. No charges were brought against the victim’s wife. 2. That section 3(f) of the Act states that a person is entitled to compensation under the Act if the injury to or the death of the victim was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. 3. That it appears from the investigatory report and the police report that the victim’s death was substantially attributable to his assaulting his wife immediately before being shot by her. 4. That section 3(e) of the Act states that the Claimant is eligible for compensation if the victim and the assailant were not related and sharing the same household. 5. That it appears from the investigatory report that the victim and the assailant were related and sharing the same household. 6. That the Claimant has not met required conditions precedent for compensation under the Act. It is hereby ordered that this claim be, and is, hereby denied.